Citation Nr: 0825352	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for residuals of squamous 
cell carcinoma of left hand and ear, and precancerous actinic 
keratoses of the skin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who had active service with the 
Army from February 1944 to November 1946 and with the Air 
Force from April 1951 to June 1956.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2004 rating decision by the Reno, Nevada Department 
of Veterans Affairs (VA) Regional Office (RO) that 
implemented the Board's November 2004 award of service 
connection for the disability at issue, and assigned an 
initial noncompensable rating for the disability.  In March 
2007, the case was remanded for further development.  
Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2008) 
and 38 C.F.R. § 20.900(c) (2008), the case has been advanced 
on the Board's docket.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran's residuals of squamous cell carcinoma of left hand 
and ear, and precancerous actinic keratoses of the skin have 
been manifested by a single characteristic of disfigurement, 
have caused any limitation of function, or have been 
manifested by a superficial scar that is tender, painful or 
unstable.


CONCLUSION OF LAW

A compensable rating for residuals of squamous cell carcinoma 
of left hand and ear, and precancerous actinic keratoses of 
the skin is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 
(Codes) 7800, 7818, 7819 (as in effect prior to and from 
August 30, 2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353-23355).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As noted, this appeal stems from the initial rating assigned 
with the grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A January 2006 statement of the case (SOC) and May 
2006 and April 2008 supplemental SOCs (SSOCs) notified the 
veteran of what the evidence showed, of the basis for the 
rating and what was needed to establish a higher rating, and 
of the governing legal criteria (in essence proper notice on 
the downstream issue of an increased initial rating).  The 
April 2008 SSOC readjudicated the matter after development 
was complete and the veteran had opportunity to respond.  It 
is not alleged that notice was less than adequate.  See 
Godwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in December 2003, and in April 
2008.  VA's duty to assist him in the development of facts 
pertinent to his claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, should be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the criteria for the noncompensable 
rating currently assigned encompass the greatest degree of 
severity of residuals of squamous cell carcinoma of the left 
hand and left ear, and precancerous actinic keratosis of the 
skin shown at any time during the appeal period, the Board 
finds that "staged" ratings are not warranted.   

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during this appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3- 
2000).  The veteran has been advised of the rating criteria 
changes.

Service connection for residuals of squamous cell carcinoma 
of the left ear and hand, and precancerous actinic kerotosis 
of the skin, rated noncompensable, and effective from 
February 28 2002 (date of claim) was granted by a December 
2004 rating decision.  The veteran disagrees with the rating 
assigned.

Several letters from Dr. G. S. M., the veteran's treating 
physician, note that he is undergoing intermittent treatment 
for pre-cancerous and cancerous changes to his skin.

On December 2003 dermatology examination on behalf of VA, 
objective findings were mottled hypo and hyper pigmentation 
of the forearms; two scaly maculopapules on the right 
forearm; well-healed cicatrices on the dorsal left hand and 
on the left ear.  It was noted that the forearms involved 2 
to 3 percent of the total body surface, and the two 
cicatrices occupied less than one percent of the total body 
surface.

A September 2005 letter from Dr. G. S. M. notes, in part:

"[The veteran] has had skin cancer on his left ear, and 
left hand which I have taken off.  Pre Cancers have been 
removed on his forearms, hands, ears and face.  There is 
no disfigurement and no limitation of motion due to 
anything I have done to [the veteran]".

A July 2007 letter from J. H. D., D.O. notes:

"[The veteran has been], a patient at this office since 
October 7, 2005.  During this time the [veteran] has 
been diagnosed with Actinic Keratoses on numerous 
visits.  These pre-cancerous lesions have been located 
diffusely over his entire body'.

On April 2008 examination on behalf of VA, objective findings 
were no impairment of function; there was a hypo pigmented 
cicatrix on the left frontal temporal area.  The examiner 
noted that none of the eight characteristics for 
disfigurement was noted.  There was no deep or superficial 
involvement.  There were no active lesions.  There was no 
underlying tissue damage.  There were no painful or unstable 
scars.  The examiner stated:

"He is a patient with a past history of squamous cell 
carcinoma on the left ear and left hand and actinic 
keratoses of the face.  No current lesions are seen at 
this time.  Examination of the back reveals some mild 
lentiginous macules, which [he] is told are precancerous 
and should be sprayed with liquid nitrogen.  Also 
actinic keratoses, which are keratotic maculopapules are 
seen on the forearms.  Liquid nitrogen treatment has 
been recommended to this veteran.  No evidence of 
squamous cell carcinoma is seen on the arms or on the 
trunk".

The veteran's residuals of squamous cell carcinoma of the 
left hand and ear, and precancerous actinic keratosis of the 
skin are rated under Codes 7818, and 7819 for Malignant and 
Benign skin neoplasms, respectively.  Such codes note that 
neoplasms should be rated under Code 7800 (for disfigurement 
of the head, face, or neck); Codes 7801, 7802, 7803, 7804, or 
7805 (for scars); or, impairment of function.  

Under the pre- August 30, 2002 Code 7800 criteria a 10 
percent rating was warranted for scars that were moderately 
disfiguring.  Under the revised Code 7800 criteria (effective 
from August 30, 2002), a 10 percent rating is warranted for 
scars that manifest one characteristic of disfigurement.

Under note (1) (revised criteria), the eight characteristics 
of disfigurement for purposes of evaluation under 4.118, are: 
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six  
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into  
consideration unretouched color photographs when evaluating 
scars under these criteria.

Under the pre- August 30, 2002 Code 7804 criteria, a 10 
percent rating was warranted for scars that were superficial, 
tender and painful on objective demonstration.  Under the 
revised Code 7804 criteria (effective from August 30, 2002), 
a 10 percent rating is warranted for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118.

The Board has considered both the former and (from their 
effective date) the revised criteria for rating the veteran's 
service-connected skin disability, and finds neither version 
is more advantageous to the veteran.  The objective medical 
findings do not demonstrate a single characteristic of 
disfigurement resulting from the removals of growths on the 
head face or neck.  There are no scars that exceed 5 inches 
in length, or one-quarter of an inch (0.6 cm) in width.  The 
scars are not adherent to underlying tissue, or hyper- or 
hypo pigmented in an area exceeding six square inches.  They 
do not have abnormal skin texture in an area exceeding six  
square inches; nor do they involve indurated and inflexible 
skin  in an area exceeding six square inches.  In fact, an 
examiner specifically stated that none of the eight 
characteristics for disfigurement were noted on the face, 
head or neck area.

As to other anatomical areas (i.e. the left hand, etc.), the 
scars are not shown to be tender, unstable or painful, or to 
limit any function; nor is there any suggestion that they 
encompass an area of 144 sq. inches or more.  Consequently, a 
compensable rating under the applicable criteria of Codes 
7802, 7803, 7804, 7805 is not warranted.  38 C.F.R. § 4.118.

As no potentially applicable criteria for a compensable 
rating for the veteran's skin disability were met or 
approximated at any time during the appeal period, a 
compensable rating for this disability is not warranted for 
any period of time.  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied. 


ORDER

A compensable rating for residuals of squamous cell carcinoma 
of the left hand and ear, and precancerous actinic keratoses 
of the skin is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


